          Case 1:20-cv-01845-RCL Document 26-2 Filed 12/14/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_____________________________________________
HITS BEFORE FAME, LLC., et al.                :
                                             :
            Plaintiffs,                       :
                                             :
      v.                                     : Case Number 1:20-cv-01845-RCL
                                             :
DANIEL HERNANDEZ, et al.                     :
                                             :
            Defendants.                      :
_____________________________________________:

                                             ORDER

        THIS MATTER, having come before this Court on the Plaintiffs’ Motion for Default

Judgment Against Defendants MTA Booking, Inc., 1st Call Entertainment, LLC, William

Cornish, Supers Wherehouse, Inc. and Christian Ehigiator, and upon consideration of the motion,

the points and authorities, and the entire record herein, it is, on this ____ day of _____________,

20____,

        ORDERED, that the Plaintiffs’ motion be, and the same is hereby GRANTED; and, it is

        FURTHER ORDERED, that Default Judgments are hereby entered against Defendants

MTA Booking, Inc., 1st Call Entertainment, LLC, William Cornish, Supers Wherehouse, Inc. and

Christian Ehigiator; and, it is

        FURTHER ORDERED, that the Clerk of this Court shall set this matter for an ex-parte

proof hearing at which the Plaintiffs shall present evidence establishing the measure of their

damages; and, it is

        FURTHER ORDERED, that no less than fifteen (15) days prior to the date set for the

ex-parte proof hearing, each of the Defendants MTA Booking, Inc., 1st Call Entertainment,

LLC, William Cornish, Supers Wherehouse, Inc. and Christian Ehigiator shall provide copies
        Case 1:20-cv-01845-RCL Document 26-2 Filed 12/14/20 Page 2 of 2




of all of their business records and tax returns for calendar years 2017, 2018, 2019 and

2020 to Counsel for the Plaintiff at the Law Offices of Bradley Ashton Thomas, 1629 K

Street, NW, Suite 300, Washington, DC 20006-1631, for purposes of forensic accounting

examination.

                                             __________________________________
                                             Hon. Royce C. Lamberth
                                             U.S. District Judge

       cc:     Bradley A. Thomas, Esq.
               e-file

               Daniel Hernandez
               1650 Broadway, #505
               New York, NY 10019

               Kifano Jordan
               Allenwood FCI
               P.O. Box 2000
               White Deer, PA 17887

               MTA Booking, Inc.
               c/o Stephen Ferguson
               4300 W. Lake Mary Blvd., Suite 1010-324
               Lake Mary, FL 32746

               1st Call Entertainment, LLC
               c/o William Cornish
               414 Tiffany Lane
               Bristol, CT 06010

               William Cornish
               414 Tiffany Lane
               Bristol, CT 06010

               Supers Wherehouse, Inc.
               c/o Christian Ehigiator
               929 Schenectady Avenue
               Brooklyn, NY 11203

               Christian Ehigiator
               929 Schenectady Avenue
               Brooklyn, NY 11203
